DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, line 6 “the rotor winding of rotor” should be -- the rotor winding of the rotor --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016976 to Roer et al. (Roer) in view of JP356133953A to Tachikawa (Tachikawa), for which a machine translation is attached and referenced below.

	Regarding claim 1, Roer discloses a stator of a generator, wherein the stator has a plurality of stator coils of a stator winding (Roer, e.g., Fig. 7 and paragraph disclosing a method of determining one or more faults in the stator or the generator that includes the steps of:
	generating a current flow through the stator winding;
	detecting whether a magnetic field is generated by the plurality of stator coils; and
	ascertaining a position of the one or more faults by identifying one or more stator coils of the plurality of stator coils that do not generate a magnetic field.

	Tachikawa discloses generating a current flow through the stator winding (Tachikawa, e.g., Fig. 1 and paragraph 2, applying a constant DC current 1 between the common lead wire 1 and the main coil lead wire 2 of main coil 3 of stator) and detecting whether a magnetic field is generated by the plurality of stator coils (Tachikawa, e.g., Fig. 3 and paragraph 2, the state of the magnetic flux distribution of the main winding 3, the auxiliary winding 5 shown in FIGS. 2 (a) and 2 (b) is detected by the magnetic detector 6 shown in FIG. 3; the magnetic detector 6 is placed with a constant air gap 8 inside the winding stator 7 and is arranged at equal intervals on the circumference of a detection jig 9 made of a nonmagnetic body on the cylinder; the arranged Hall elements H1-H 8 10 are fixed; the output of each hall element H1-H 8 is processed by the circuit shown in FIG. 4 in which outputs of the hall elements H1-H 8 of the magnetic detector 6 are selected by the analog switch 11, converted into digital values by the analog-to-digital converter 12, passed through the digital input port 13, 14, and stored in the memory 15).  Tachikawa discloses ascertaining a position of the one or more faults by identifying one or more stator coils of the plurality of stator coils that generate a 

	It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Roer to include a method of determining one or more faults in the stator or the generator that includes the steps of generating a current flow through the stator winding, detecting whether a magnetic field is generated by the plurality of stator coils, and ascertaining a position of the one or more faults by identifying one or more stator coils 

	Regarding claim 2, Roer in view of Tachikawa discloses wherein generating the current flow through the stator winding comprises connecting a current source to the stator winding (see Roer in view of Tachikawa as applied to claim 1, e.g., Tachikawa, Fig. 1, current source connected to the stator winding 3).  The language wherein in the case of an earth fault, connecting the current source both to earth and a first terminal; in the case of a system fault, connecting the current source between the first terminal and a second terminal of defective phases of the stator winding; and in the case of a phase leakage fault, connecting the current source between the first terminal and a second terminal sets forth contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, the broadest reasonable interpretation of claim 2 requires only connecting a current source to the stator winding, and not the specific manners of connecting a current source to the stator winding.

	Regarding claim 5, for reasons analogous to those set forth above in connection with claim 1, Roer in view of Tachikawa discloses a generator test system for determining faults in a stator or a rotor of a generator of a wind turbine comprising:
	a current source for generating a current flow through a plurality of stator coils of the stator of the generator or through a plurality of pole shoes of the rotor of the generator; and
	a magnetic field sensor coupled to the plurality of stator coils or the plurality of pole shoes and configured to measure the magnetic field of the plurality of stator coils or the plurality of pole shoes,
recognizing that the stator of Roer in view of Tachikawa as applied to claim 1 is the stator of a generator of a wind turbine (see Roer, e.g., Abstract).

	Regarding claim 6, for reasons analogous to those set forth above in connection with claim 1, Roer in view of Tachikawa discloses a method of using a generator test system for determining faults in a stator or a rotor of a generator of a wind turbine, the method comprising:
	using a current source generating a current flow through a plurality of stator coils of the stator of the generator or through a plurality of pole shoes of the rotor of the generator; and
	using a magnetic field sensor to detect a magnetic field of the plurality of stator coils or the plurality of pole shoes,
	wherein a position of a fault is determined by identifying one or more stator coils of the plurality of stator coils or one or more rotor coils of the plurality of rotor coils that do not generate a magnetic field,
recognizing that the stator of Roer in view of Tachikawa as applied to claim 1 is the stator of a generator of a wind turbine (see Roer, e.g., Abstract).

	Regarding claim 7, Roer in view of Tachikawa discloses wherein the generator is a synchronous generator of a wind turbine (see Roer in view of Tachikawa as applied to claim 1, Roer, e.g., paragraphs 20, 86, and recognizing that the generator of Roer in view of Tachikawa as applied to claim 1 is a generator of a wind turbine, see, e.g., Abstract).

	Regarding claim 9, Roer in view of Tachikawa discloses wherein generating the current flow through the stator winding comprises connecting a current source to the stator winding (see Roer in view of Tachikawa as applied to claim 1, e.g., Tachikawa, Fig. 1, current source connected to the stator winding 3).

	Regarding claim 10, Roer in view of Tachikawa discloses wherein the generator is a synchronous generator of a wind turbine (see Roer in view of Tachikawa as applied to claims 1, 5, Roer, e.g., paragraphs 20, 86, and recognizing that the generator of Roer in view of Tachikawa as applied to claim 1 is a generator of a wind turbine, see, e.g., Abstract).

	Regarding claim 11, Roer in view of Tachikawa discloses wherein the generator is an externally excited synchronous generator of a wind turbine (see Roer in view of Tachikawa as applied to claim 1, Roer, e.g., paragraphs 20, 86, and recognizing that the generator of Roer in view of Tachikawa as applied to claim 1 is a generator of a wind turbine, see, e.g., Abstract).

Claim 3, 4 and 8 rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0016976 to Roer et al. (Roer) in view of 2009/0219030 to Salem et al. (Salem).

	Regarding claim 3, Roer discloses a rotor of a generator, wherein the rotor has a plurality of pole shoes of a rotor winding (Roer, e.g., Fig. 7 and paragraph 86).  Roer is not relied upon as explicitly disclosing a method of determining one or more faults in a rotor of the generator, the method comprising:
	connecting a direct current source to a positive terminal of the rotor winding of rotor of the generator;
	feeding a direct current into the positive terminal;
	detecting magnetic fields generated by the plurality of pole shoes;
	comparing the plurality of detected magnetic fields; and
	determining the one or more fault locations by the comparison of the detected magnetic fields of the plurality of pole shoes.

	In related art, Salem discloses methods and systems for detecting 
rotor field ground faults in rotating machinery.  Salem discloses, for example, a rotating machinery 110 in the form of a generator that includes a rotor 150 and a stator 150 that interact to provide electric power (Salem, e.g., Fig. 1 and paragraph 21).  During operation of Salem’s arrangement, field windings 160 of the rotor 150 may be excited by a direct current (DC) field supply, which is typically generated by an external DC generator and fed to the field windings 160 (Salem, e.g., paragraph 21).  Salem discloses connecting a direct current source to a positive terminal of the rotor winding of rotor of the generator and feeding a direct current into the positive terminal (Salem, e.g., Figs. 3-4 and paragraphs 26-34, particularly paragraph 28, the system may also include a high-impedance grounding circuit 210 removably applied between the rotor 150 and ground, so as to divert current through the rotor and to the grounded location in the field turns; also see step 430 of Fig. 4 and paragraph 32; the diversion/flow of current in the manner disclosed by Salem necessarily implies the connection of a DC current source to a positive terminal of the rotor winding and the feeding of a direct current into the 
faults, shorted field turns, and their respective locations on the field windings; in one example embodiment the waveform output from the air gap flux probe during measurement is compared to a baseline measurement that was made on the rotor having no shorted field turns or field ground faults).

	It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Roer to include a method of connecting a direct current source to a positive terminal of the rotor winding of rotor of the generator, feeding a direct current into the positive terminal, detecting magnetic fields generated by the plurality of pole shoes, comparing the plurality of detected magnetic fields, determining the one or more fault locations by the comparison of the detected magnetic fields of the plurality of pole shoes.  In this 

	Regarding claim 4, Roer in view of Salem discloses wherein detecting a detecting the magnetic field includes using a magnetometer or a clip-on ammeter (see Roer in view of Salem as applied to claim 3, e.g., Salem, paragraph 26, air gap flux probe 130 may be, for example, a Hall probe; a Hall probe constitutes a magnetometer).

	Regarding claim 8, Roer in view of Salem at least suggests wherein the fault is located at the pole shoe at which a magnetic field is not detected (see Roer in view of Salem as applied to claim 3, e.g., Salem, paragraph 34, in one example embodiment the waveform output from the air gap flux probe during measurement is compared to a baseline measurement that was made on the rotor having no shorted field turns or field ground faults; in the case of a pole shoe at which a magnetic field is not detected, one of ordinary skill in the art will understand that a fault will be determined in view of the dissimilarity with a baseline measurement that was made on the rotor having no shorted field turns or field ground faults).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Greg C. Stone; Ian Culbert; Edward A. Boulter; Hussein Dhirani, "Off-Line Rotor and Stator Winding Tests," in Electrical Insulation for Rotating Machines: Design, 
	C. Staubach and S. Krane, "Detection of faults in rotor-windings of turbogenerators," 2016 Conference on Diagnostics in Electrical Engineering (Diagnostika), Pilsen, 2016, pp. 1-4 relates to different measurement methods for detecting faults in rotor-windings of turbogenerators.
	US-20140183989 relates to a laminated core assembly of an electric generator, in particular of a generator of a gearless wind turbine.
	US-5907244 relates to a method and apparatus for detecting winding errors in an electric motor stator.
	US-2689331 relates to an apparatus for testing electromagnetic fields.
	US-6184690 relates to testing of multi-coil electric components.
	US-20120169369 relates to an apparatus and a method for testing number of turns, and more particularly, to an apparatus and a method for testing the number of turns of a coil on an electrical machine stator with concentrated winding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863